FILED
                             NOT FOR PUBLICATION                            MAR 09 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50240

               Plaintiff - Appellee,             D.C. No. 3:07-CR-01972-JM

   v.
                                                 MEMORANDUM *
 HUGO DOMINGUEZ-RODRIGUEZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                      Jeffrey T. Miller, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Hugo Dominguez-Rodriguez appeals from the 108-month sentence imposed

following his guilty-plea conviction of importation of methamphetamine, in

violation of 21 U.S.C. §§ 952, 960. We have jurisdiction under 28 U.S.C. § 1291,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DAT/Research
and we affirm.

       Dominguez-Rodriguez contends that the district court erred by determining

that the Government’s substantial assistance motion was the sole permissible basis

for a variance or departure below the mandatory minimum. He asserts that the

district court was not bound by the requirements of 18 U.S.C. § 3553(e) because

United States v. Booker, 543 U.S. 220 (2005), rendered the Sentencing Guidelines

advisory. These contentions are foreclosed. See United States v. Jackson, 577
F.3d 1032, 1035-36 n.1 (9th Cir. 2009); see also United States v. Auld, 321 F.3d
861, 867 (9th Cir. 2003).

       AFFIRMED.




DAT/Research                             2                                   09-50240